Per Curiam.
Upon the newly-discovered evidence of the president and bookkeeper of the plaintiff’s employer that the plaintiff was at work at the time of the alleged accident and for a considerable time thereafter, the motion for a new trial should have been granted.
*278The determination of the Appellate Term and the judgment and order of the Municipal Court should be reversed and the motion for a new trial granted, with costs to the appellant in all courts to abide the event.
Present — Martin, P. J., Townley, Glennon, TJntermyer and Cohn, JJ.
Determination of the Appellate Term and judgment and order of the Municipal Court unanimously reversed, and the motion for a new trial granted, with costs to the appellant in all courts to abide the event.